    Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 1 of 19




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



 Walter Raul Hernandez,
       Plaintiff,
                     v.
 Kevin McAleenan, Acting Secretary of the       Case No. 4:19-cv-2886
 U.S. Department of Homeland Security;
 Kenneth T. Cuccinelli, Acting Director of
 the U.S. Citizenship and Immigration
 Services; Wallace L. Carroll, Houston Field
 Office Director of the U.S. Citizenship and    Date: August 5, 2019
 Immigration Services,
       Defendants.




                          PLAINTIFF’S COMPLAINT
     Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 2 of 19




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a complaint for relief under the Administrative Procedure Act

(“APA”). The Plaintiff, Walter Raul Hernandez, files the instant complaint against

Defendants because the U.S. Citizenship and Immigration Services (“USCIS”), a

federal agency within the Department of Homeland Security (“DHS”), violated the

APA when it administratively closed Plaintiff’s I-485, Application to Register

Permanent Residence or Adjust Status (“I-485 Application”), based on lack of

jurisdiction. See Exhibit 1—Notice of Administrative Closure. More specifically,

the USCIS, in determining that Plaintiff was an alien in removal proceedings and

not an “arriving alien” with a final, executed order of removal, acted arbitrarily,

capriciously, and erred as a matter of law. Id.

      Plaintiff seeks de novo review of the USCIS’s final agency decision; seeks a

declaratory judgement that the USCIS has jurisdiction to adjudicate his I-485

Application and that it acted arbitrarily, capriciously, and not in accordance with the

law when it administratively closed said I-485 Application; and seeks relief under

the APA to compel the USCIS to recalendar and to adjudicate his I-485 Application

on the merits.

      The instant action is being filed against the following Defendants: Kevin

McAleenan, in his official capacity as the Acting Secretary of the DHS; Kevin T.

Cuccinelli, in his official capacity as the Acting Director of the USCIS; and Wallace


                                          2
     Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 3 of 19




L. Carroll, in his official capacity as the Houston Field Office Director of the USCIS.

                                 I. INTRODUCTION

1.    As per the USCIS’s own Policy Memorandum and Policy Manual, the Code

      of Federal Regulations (“C.F.R.”), and decisions of the Board of Immigration

      Appeals (“BIA”), the USCIS retains sole and exclusive jurisdiction to

      adjudicate adjustment of status applications filed by an “arriving alien,” such

      as Plaintiff. See Exhibit 2—USCIS Policy Memorandum; USCIS Policy

      Manual, Vol. 7, Part A, Ch. 3, Sec. D; 8 C.F.R. §§ 245.2, 1245.2; Matter of

      Yauri, 25 I&N Dec. 103, 106-07 (BIA 2009).

2.    The findings of the USCIS that it lacked jurisdiction over Plaintiff’s I-485

      Application, despite the fact that Plaintiff is an “arriving alien,” with a final,

      executed order of removal, runs contrary to its own policy, the USCIS’s

      previous actions in adjudicating similar adjustment of status applications, the

      federal regulations, and BIA case law. As such, its decision is one that is

      arbitrary, capricious, an abuse of discretion, and not in accordance with the

      law. Relief under the APA is thereby the proper remedy.

3.    Plaintiff seeks an order declaring that the final agency decision by the USCIS

      to administratively close Plaintiff’s I-485 Application, on the grounds that it

      lacked jurisdiction, was arbitrary and capricious, an abuse of discretion, and

      otherwise not in accordance with the law.


                                          3
     Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 4 of 19




4.    Additionally, Plaintiff seeks an order from this Court compelling the USCIS

      to recalendar and adjudicate his I-485 Application on the merits.

5.    Plaintiff has exhausted his remedies in this case and is not required to do

      anything further. The USCIS decision explicitly states that there is no appeal

      from its decision to administratively close Plaintiff’s I-485 Application. See

      Exhibit 1, supra. It is thus considered a “final” agency action subject to

      judicial review by this Court for which there can be no judicially-imposed

      exhaustion requirement. Darby v. Cisneros, 509 U.S. 137, 147 (1993); see

      also 5 U.S.C. § 704.

                        II. JURISDICTION AND VENUE

6.    This action arises under the Immigration and Nationality Act (“INA”), 8

      U.S.C. §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this

      action arises under the federal laws of the United States, subject-matter

      jurisdiction is proper under 8 U.S.C. § 1331.

7.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because

      all relevant actions, including the submission and administrative closure of

      Plaintiff’s I-485 Application, occurred in the USCIS’s field office in Houston,

      Texas.

                                   III.   PARTIES

8.    Plaintiff, Walter Raul Hernandez, is a resident of Houston, Texas.

                                          4
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 5 of 19




9.     Defendant, Kevin McAleenan, is the Acting Secretary of the DHS. He is sued

       in his official capacity. He may be served at 245 Murray Lane, SW, Mail Stop

       0485, Washington, D.C. 20528.

10.    Defendant, Kenneth T. Cuccinelli, is the Director of the USCIS. He is sued in

       his official capacity. He may be served at 245 Murray Lane, SW, Mail Stop

       0485, Washington, DC 20528.

11.    Defendant, Wallace L. Carroll, is the USCIS Houston Field Office Director.

       He is sued in his official capacity. He may be served at 810 Gears Road, Suite

       100, Houston, Texas 77067.

           IV.    STATUTORY AND REGULATORY BACKGROUND

12.    Under 8 U.S.C. § 1255(a), an alien may adjust his or her status to that of a

       lawful permanent resident provided that: (1) the alien was inspected and

       admitted or paroled into the U.S.; (2) the alien makes such an application for

       adjustment of status; (3) the alien is eligible to receive an immigrant visa; (4)

       the alien is admissible to the U.S.; and (5) a visa is immediately available to

       him or her when the adjustment of status application is filed.

13.    The USCIS has the jurisdiction to adjudicate an I-485 Application unless the

       immigration judge has jurisdiction. 8 C.F.R. § 1245.2(a)(1). 8 C.F.R. §

       245.2(a)(1).

14.    The immigration judge has exclusive jurisdiction to adjudicate any I-485

                                           5
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 6 of 19




       Applications if the alien is in removal or deportation proceedings (other than

       an “arriving alien”). 8 C.F.R. § 1245.2(a)(1).

15.    An “arriving alien” is one who is “an applicant for admission coming or

       attempting to come into the United States at a port-of-entry, or an alien

       seeking transit through the United States at a port-of-entry, or an alien

       interdicted in international or United States waters and brought into the United

       States by any means, whether or not to a designated port-of-entry, and

       regardless of the means of transport.” 8 C.F.R. § 1.2. “An arriving alien

       remains an arriving alien even if paroled pursuant to section 212(d)(5) of the

       Act.” Id.

16.    The immigration judge can only have jurisdiction over I-485 Applications

       filed by “arriving aliens” if: (1) the alien properly filed the application with

       the USCIS while the alien was in the U.S.; (2) the alien departed and returned

       to the U.S. pursuant to a grant of advance parole; (3) the application was

       denied by the USCIS; and (4) the DHS placed the alien in removal

       proceedings after the alien’s return to the U.S. on advance parole or after the

       I-485 Application application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

17.    If the USCIS administratively closes an I-485 Application on the grounds that

       it lacks jurisdiction to adjudicate it, the administrative closure would be

       considered the final agency action in the case. As such, no administrative


                                           6
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 7 of 19




       remedies would be left available to an applicant and the only option is to

       judicially assert a violation under the APA. See 5 U.S.C. §§ 702, 704.

18.    “Agency action” is defined to include the whole or a part of an agency rule,

       order, license, sanction, relief, or the equivalent or denial thereof, or failure to

       act. 5 U.S.C. § 551(13).

19.    The reviewing court is authorized to compel action by an agency, and hold its

       actions unlawful and set aside agency action, findings, and conclusions found

       to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

       accordance with law.” 5 U.S.C. § 706.

                          V.      FACTUAL BACKGROUND

20.    Effective March 1, 2003, the DHS assumed responsibility for the functions of

       the agency formerly known as the “Immigration and Naturalization Service.”

       The Secretary of DHS is now vested with “[a]ll authorities and functions of

       the Department of Homeland Security to administer and enforce the

       immigration laws.” 8 C.F.R. § 2.1.

21.    The USCIS is a bureau within the DHS and delegated supervisory authority

       over all operations by the Secretary of DHS. Id. The USCIS is responsible for

       accepting and adjudicating all I-485 Applications for adjustment of status,

       unless, as detailed above, jurisdiction lies with the immigration judge.

22.    The USCIS Houston Field Office is an agency within the DHS and delegated


                                            7
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 8 of 19




       supervisory authority over all operations by the Secretary of DHS. Id. The

       USCIS Houston Field Office is the official with jurisdiction over the

       administrative closure of Plaintiff’s I-485 Application.

23.    Plaintiff is a native and citizen of El Salvador. See Exhibit 3—Parole

       Document. He was granted voluntary departure from the United States by an

       immigration judge on April 4, 1997. He did not depart within the prescribed

       voluntary departure period and so, his voluntary departure grant converted to

       a final order of removal. See 8 C.F.R. § 1240.26(d).

24.    On September 23, 2017, Plaintiff was paroled into the United States by the

       DHS pursuant to his grant of temporary protected status (“TPS”). See Exhibit

       3, supra.

25.    By virtue of being the beneficiary of an I-130 family visa petition filed on his

       behalf, Plaintiff filed his I-485 Application on October 31, 2017. See Exhibit

       1, supra. However, instead of adjudicating Plaintiff’s I-485 Application on

       the merits, the USCIS administratively closed it on the grounds that it lacked

       jurisdiction to adjudicate it. Id.

26.    Specifically, the USCIS found that because Plaintif’s removal proceedings

       have not been terminated, and because Plaintiff has TPS, he returned to the

       status of an alien with an outstanding order of deportation upon her return to

       the United States. Id. Accordingly, the Service found that Plaintiff was not an


                                            8
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 9 of 19




       “arriving alien,” and thus, could not adjust his status with the USCIS. Id.

27.    The Service’s decision explicitly stated that there was no appeal from the

       administrative closure of Plaintiff’s I-485 Application. Id. As such, there are

       no other forums or means available to Plaintiff to seek a remedy.

28.    At this time, Plaintiff cannot file to reopen his proceedings with the

       immigration judge for the specific purpose of adjustment of status because he

       is an “arriving alien” and the immigration judge would lack jurisdiction over

       his I-485 Application.

29.    Furthermore, Plaintiff has effectively executed his order of removal by

       traveling on an advanced parole, and so, there is nothing for the immigration

       judge to reopen. Plaintiff is thus filing the present action seeking relief under

       the APA with this Court.

                            VI.    CLAIMS FOR RELIEF

30.    Plaintiff incorporates by reference the allegations in paragraphs 1-29.

31.    Plaintiff contends that under the APA, the USCIS’s administrative closure of

       his I-485 Application was “arbitrary, capricious, an abuse of discretion, or

       otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

32.    The U.S. Supreme Court has held that an agency’s actions may be considered

       arbitrary, capricious, or an abuse of discretion if said actions inexplicably

       depart from the agency’s own course of adjudication, regulations, or policies.


                                           9
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 10 of 19




       See INS v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is

       unfettered at the outset, if it announces and follows—by rule or by settled

       course of adjudication—a general policy by which its exercise of discretion

       will be governed, an irrational departure from that policy (as opposed to an

       avowed alteration of it) could constitute action that must be overturned as

       ‘arbitrary, capricious, [or] an abuse of discretion.’”).

33.    In this case, the exhibits attached herein establish that the USCIS departed

       from its own settled course of adjudication in administratively closing

       Plaintiff’s I-485 Application because it has, in the past, issued denials or

       grants on I-485 Applications for aliens who have traveled pursuant to a grant

       of advance parole and who have final removal orders. See Exhibits 4-8.

34.    Exhibit 4 demonstrates that the alien was ordered deported, was granted TPS,

       traveled on advance parole pursuant to the grant of TPS, returned to the U.S.,

       applied for adjustment of status, and was granted such status.

35.    Exhibit 5 evidences that the alien’s I-485 Application was adjudicated and

       granted by the USCIS, after he traveled on advance parole, despite the alien

       being deported and entering the country illegally.

36.    Exhibit 6 shows how the USCIS granted an I-485 Application and was

       accorded lawful permanent resident status after the individual traveled on

       advance parole despite the fact that the individual was previously ordered


                                           10
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 11 of 19




       deported.

37.    Exhibit 7 establishes that the USCIS adjudicated the I-485 Application but

       denied it because the applicant failed to file the appropriate Form I-212 with

       the application. In its decision, the USCIS explicitly stated that it concurred

       the applicant was an “arriving alien” with an executed order of removal and

       that the USCIS had jurisdiction to adjudicate his I-485 Application. Id.

38.    Similarly, in Plaintiff’s Exhibit 8, the USCIS issued a decision denying the I-

       485 Application because the alien did not file a Form I-212. The USCIS

       contended that this form was needed because the alien executed his order of

       removal when he traveled on advance parole.

39.    In Plaintiff’s case, despite him being an “arriving alien” and executing his

       order of removal when he departed, the USCIS refused to adjudicate his I-485

       Application on the merits. The USCIS has thus irrationally departed from its

       correct and settled course of adjudication. As such, it has acted arbitrarily,

       capriciously, and abused its discretion.

40.    In addition, the USCIS’s administrative closure of Plaintiff’s I-485

       Application is not in accordance with the law.

41.    The applicable federal regulations and the BIA state that the USCIS has

       jurisdiction to adjudicate an I-485 Application filed by an “arriving alien.” See

       8 C.F.R. §§ 245.2(a)(1), 1245.2(a)(1); Matter of Yauri, 25 I&N Dec. at 106-


                                          11
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 12 of 19




       07 (“DHS has stated that it recognizes that the USCIS’s jurisdiction over the

       adjustment application of an arriving alien exists regardless of whether there

       is an unexecuted removal order that remains outstanding against the

       alien…[m]oreover, we emphasize that the existence of a final order of

       removal does not preclude the USCIS from granting I-485 Application to an

       arriving alien who is otherwise eligible for I-485 Application.”).

42.    A an “[a]rriving alien [is] an applicant for admission coming or attempting to

       come into the United States at a port-of-entry.” 8 C.F.R. § 1.2.

43.    A person who is paroled into the United States would be considered an

       “arriving alien” because while they are allowed to enter, they are not

       considered admitted into the United States. See 8 U.S.C. §§ 1101(a)(13)(B)

       (“An alien who is paroled under section 1182(d)(5) of this title or permitted

       to land temporarily as an alien crewman shall not be considered to have been

       admitted.”); see also Matter of Oseiwusu, 22 I&N Dec. 19 (BIA 1998)

       (holding that an alien who enters the United States with a grant of parole is an

       “arriving alien”).

44.    “An arriving alien remains an arriving alien even if paroled pursuant to [8

       U.S.C. § 1182(d)(5)], and even after any such parole is terminated or

       revoked.”). 8 C.F.R. § 1.2.

45.    In this case, Plaintiff is an “arriving alien” because he traveled and then


                                          12
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 13 of 19




       returned to the U.S. at a port-of-entry as an applicant for admission pursuant

       to his grant of advance parole. See Exhibit 3, supra.

46.    Inexplicably, the USCIS contended that even though Plaintiff traveled on

       advance parole, he is not an “arriving alien” because his removal proceedings

       have not been terminated and because Plaintiff returned to the status of an

       alien with a final order of removal upon his return. This conclusion is

       erroneous as a matter of law for several reasons.

47.    First and foremost, Plaintiff does not have an unexecuted order of deportation,

       because said order was fully executed when he departed the country on

       advance parole. See 8 U.S.C. § 1101(g) (“…any alien ordered deported or

       removed (whether before or after the enactment of this chapter) who has left

       the United States, shall be considered to have been deported or removed in

       pursuance of law”); 8 C.F.R. § 1241.7 (“Any alien who has departed from the

       United States while an order of deportation or removal is outstanding shall be

       considered to have been deported, excluded and deported, or removed.”);

       Matter of Bulnes-Nolasco, 25 I&N Dec. 57, 58 (BIA 2009) (affirming that an

       alien’s departure from the United States while under an outstanding order of

       deportation has the effect of executing the deportation order and bringing

       finality to the deportation proceedings).

48.    As noted in the attached exhibits, the USCIS even concedes that an alien who


                                          13
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 14 of 19




       departs on advance parole is considered to have executed his or her removal

       order. See Exhibits 7-8. Accordingly, any assertion by the USCIS stating that

       Plaintiff’s order of removal remains unexecuted and that he is still in removal

       proceedings is legally and factually erroneous based on the Agency’s own

       conclusions.

49.    Second, the law clearly states that an alien who is paroled into the United

       States is an “arriving alien” and is not “admitted” into the country. See 8

       U.S.C. § 1101(a)(13)(B) (“An alien who is paroled under section 1182(d)(5)

       of this title or permitted to land temporarily as an alien crewman shall not be

       considered to have been admitted.”); see also Matter of Oseiwusu, 22 I&N

       Dec. 19 (BIA 1998) (holding that an alien who enters the United States with

       a grant of parole is an “arriving alien”).

50.    In this case, because Plaintiff was paroled into the United States, he was

       permitted to enter but was not “admitted” as that term is used in the

       immigration context. And because Plaintiff is an “arriving alien,” only the

       USCIS has jurisdiction over his I-485 Application. USCIS’s interpretation of

       the law is therefore entirely incorrect.

51.    Finally, Plaintiff is not able to file his I-485 Application and seek adjustment

       of status to that of a lawful permanent resident before the immigration court.

52.    The immigration judge only has jurisdiction over an “arriving alien’s” I-485


                                           14
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 15 of 19




       Application if the alien: (1) properly filed the application with the USCIS

       while the alien was in the United States; (2) departed and returned to the

       United States pursuant to a grant of advance parole; (3) the application was

       denied by the USCIS; and (4) the DHS placed the alien in removal

       proceedings after the alien’s return to the United States on advance parole or

       after the I-485 Application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

53.    While Plaintiff meets the first two requirements, he fails the others because:

       he has not received a denial decision from the USCIS (only an administrative

       closure); and he was placed in removal proceedings well before he returned to

       the United States on advance parole and before he filed his I-485 Application.

       See Exhibits 1 and 3, supra. As such, the exception allowing the immigration

       judge to exercise jurisdiction over Plaintiff’s I-485 Application is

       inapplicable. By finding otherwise, the USCIS erred as a matter of law.

54.    In sum, given the law and evidence presented, Plaintiff maintains that judicial

       review under the APA is proper in this case because the USCIS has acted

       arbitrarily, capriciously, has abused its discretion, and has not acted in

       accordance with the law.

                                  VII. EXHAUSTION

55.    Plaintiff incorporates by reference the allegations in paragraphs 1-54.

56.    As noted above, Plaintiff is not required to exhaust his administrative


                                         15
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 16 of 19




       remedies with respect to the administrative closure of his I-485 Application

       because he is contesting a “final” agency action that is subject to judicial

       review under the APA.

57.    The language of 5 U.S.C. § 704 states that an agency action is “final” without

       regard to whether an alien seeks reconsideration or appeal to a higher agency

       authority, unless there is a statute or regulation that requires the alien to file

       an appeal and the agency action is inoperative during the appeal.

58.    In this case, just as in Darby, there is no statute or regulation requiring that

       Plaintiff exhaust his remedies prior to seeking judicial review under the APA.

       In fact, the USCIS decision in Plaintiff’s matter clearly states that there is no

       appeal from its decision. See Exhibit 1, supra. Therefore, when the USCIS

       issued its decision to administratively close Plaintiff’s I-485 Application, it

       was a “final” agency action for purposes of the APA. See Darby, 509 U.S. at

       137. As such, there can be no judicially-imposed exhaustion requirement and

       judicial review is proper before this Court.

                                 VIII. CONCLUSION

59.    For the aforementioned reasons, the decision to administratively close

       Plaintiff’s I-485 Application was arbitrary, capricious, an abuse of discretion,

       and not in accordance with the law. Judicial review by this Court is therefore

       warranted under the APA.


                                           16
      Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 17 of 19




                            IX.    PRAYER FOR RELIEF

60.    Wherefore, Plaintiff respectfully requests that this Court:

       a. accept jurisdiction and venue as proper;

       b. issue a declaratory judgment that the administrative closure of Plaintiff’s
          I-485 Application was arbitrary, capricious, an abuse of discretion, and not
          in accordance with the law;

       c. issue a declaratory judgment that the USCIS has jurisdiction to adjudicate
          Plaintiff’s I-485 Application;

       d. issue an order under the APA to compel the USCIS to recalendar and
          adjudicate Plaintiff’s I-485 Application;

       e. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
          the Equal Access to Justice Act, 28 U.S.C. § 2412; and

       f. grant Plaintiff all other relief as the Court may deem just and proper.

                                               Respectfully submitted,

                                               GONZALEZ OLIVIERI LLC

                                               s/ Raed Gonzalez
                                               _________________________
                                               Raed Gonzalez, Esq.
                                               Attorney for Plaintiff
                                               Texas Bar No. 24010063
                                               2200 Southwest Freeway, Suite 550
                                               Houston, TX 77098
                                               Phone: (713) 481-3040,
                                               Fax: (713)588-8683
                                               rgonzalez@gonzalezolivierillc.com




                                          17
  Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 18 of 19




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



Walter Raul Hernandez,
      Plaintiff,
                    v.
Kevin McAleenan, Acting Secretary of the          Case No. 4:19-cv-2886
U.S. Department of Homeland Security;
Kenneth T. Cuccinelli, Acting Director of
the U.S. Citizenship and Immigration
Services; Wallace L. Carroll, Houston Field
Office Director of the U.S. Citizenship and       Date: August 5, 2019
Immigration Services,
      Defendants.




                            INDEX OF EXHIBITS


                   Exhibit 1—Notice of Administrative Closure

                   Exhibit 2—USCIS Policy Memorandum

                   Exhibit 3—Parole Stamp

                   Exhibit 4—Adjustment of Status Decision 1

                   Exhibit 5—Adjustment of Status Decision 2

                   Exhibit 6—Adjustment of Status Decision 3
                                      18
Case 4:19-cv-02886 Document 1 Filed on 08/05/19 in TXSD Page 19 of 19




             Exhibit 7—Adjustment of Status Decision 4

             Exhibit 8—Adjustment of Status Decision 5




                                 19
